Appeal (1) from so much of an order entered May 14, 1959, dismissing a writ of habeas corpus, as conditions appellant’s visitation rights upon the payment of an amount of support for the two minor children of the parties over and above the amount fixed in a separation agreement, and (2) from an order entered June 3, 1959 denying appellant’s motion to resettle the order entered May 14, 1959 so as to recite therein certain exhibits which were before the court, and for other relief. Order entered May 14, 1959 modified by striking therefrom the word and figure “ Sixty ($60.00) ” and by substituting therefor the word and figure “ Forty ($40.00) ”, As so modified, order insofar as appealed from unanimously affirmed, without costs. In our opinion, there was no power in the court to increase the support payment for the minor children over and above the amount fixed in the separation agreement between the parties. (People ex rel. Prior v. Prior, 112 Mise. 208; People ex rel. Klee v. Klee, 202 App. Div. 592; Matter of Derer, 262 App. Div. 969; Matter of Forbell v. Forbell, 274 App. Div. 853.) Sections 30 and 30-a of the Children’s Court Act contain the only provisions for compeling future support of minor children where a nonmarital proceeding is brought for that purpose outside the City of New York. Appeal from order entered June 3, 1959 dismissed, without costs, as academic. Present— Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.